DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Examiner acknowledges receipt of amendment/remarks filed 10/29/2021.  The arguments set forth are addressed herein below.  Claims 1-29 remain pending, no Claims have been newly added, and no Claims have been currently canceled.
Terminal Disclaimer
The terminal disclaimer filed on 10/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,722,783, 10,173,132, and 8,267,780 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-29 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“a housing having an opening for accommodating a touch-sensitive display screen such that front surfaces of the housing and the display screen are substantially parallel with one another when the display screen is held in the opening, the display screen being controllable by image processing circuitry to cause three-dimensional images to be displayed thereon;
a protrusion running along at least left and right edges of the opening and extending outwardly from the front surface of the housing in a direction opposite a depth of the opening;
a directional input to the left of the opening;
a cross-shaped arrangement of four input buttons to the right of the opening, wherein the directional input and the cross-shaped arrangement of four input buttons are arranged substantially symmetrically with respect to the opening;
first and second game function buttons horizontally in line with one another, the first and second game function buttons having a combined user-operable surface area smaller than that of the cross-shaped arrangement of four input buttons;
a left shoulder button and a right shoulder button that are symmetrical with respect to the housing, the left and right shoulder buttons protruding outwardly from the housing and generally following contours at upper front comers thereof; and
at least one speaker port located towards at least one of the left and right sides of the opening” (substantially encompassed by independent claims 1 and 22).
Claims 1-29 are allowed for the reasons stated above.  Additionally, claims 1-29 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 10/29/2021.
Any comments considered necessary by applicant must be submitted no later 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715